        3:19-cv-03142-CSB-EIL # 26             Page 1 of 4                                                E-FILED
                                                                Wednesday, 18 September, 2019 05:23:45 PM
                                                                               Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS


 Speech First, Inc.,

                    Plaintiff,                               Case No. 3:19-CV-3142-CSB
                                                             Judge Colin S. Bruce
            vs.

 Killeen, et al.,

                    Defendants.




                       JOINT MOTION TO STAY
     DEFENDANTS’ OBLIGATION TO ANSWER OR OTHERWISE RESPOND TO
       COMPLAINT AND POSTPONE RULE 16 SCHEDULING CONFERENCE
             PENDING RESOLUTION OF PLAINTIFF’S APPEAL

       The Parties respectfully request that the Court stay Defendants’ obligation to answer or

otherwise respond to Plaintiff’s Complaint and postpone the Rule 16 Scheduling Conference until

after the U.S. Court of Appeals for the Seventh Circuit has resolved Plaintiff’s pending appeal of

this Court’s order denying Plaintiff’s Motion for a Preliminary Injunction (“Motion”). In support,

the Parties state as follows:

       1.         Plaintiff filed its Complaint on May 30, 2019 and its Motion on June 6, 2019. The

Complaint and Motion raise the same constitutional challenges to policies and programs of the

University of Illinois at Urbana-Champaign. Defendants filed their opposition to Plaintiff’s

Motion on July 22, 2019.

       2.         On September 17, 2019, this Court issued its decision denying Plaintiff’s Motion.

In its decision, the Court held that Plaintiff’s challenge to a prior version of § 2-407 of the Student

Code was moot, and that Plaintiff lacked standing to challenge the University’s Bias Assessment

Response Team, University Housing’s Bias Incident Protocol, and the University’s procedures for
        3:19-cv-03142-CSB-EIL # 26             Page 2 of 4



imposing No Contact Directives.

       3.      On September 17, 2019, Plaintiff filed a Notice of Appeal.

       4.      On September 17, 2019, the Magistrate Judge issued an order requiring Defendants

to file a responsive pleading by October 1, 2019. The Magistrate Judge also issued an order setting

a Rule 16 Scheduling Conference for October 18, 2019.

       5.      Defendants intend to file a motion under Rule 12(b)(6), arguing that this case

should be dismissed on, inter alia, the same mootness and standing grounds that formed the basis

for this Court’s denial of Plaintiff’s Motion. Those same mootness and standing issues will also

be addressed in Plaintiff’s pending appeal of this Court’s decision before the Seventh Circuit.

       6.      In the interest of efficiency, and to avoid the risk of inconsistent rulings if there are

two parallel proceedings addressing the same issues at the same time, the Parties respectfully

request that Defendants’ obligation to answer or otherwise respond to Plaintiff’s Complaint be

stayed until after Plaintiff’s appeal to the Seventh Circuit is resolved.

       7.      In addition, the Parties respectfully request that the currently-scheduled October

18, 2019, Rule 16 Scheduling Conference be postponed until the Seventh Circuit issues a decision

on Plaintiff’s appeal.

                                               Respectfully Submitted,


 /s/ John Michael Connolly                            /s/ Ishan K. Bhabha

 William Spencer Consovoy                             Ishan K. Bhabha
 John Michael Connolly                                Lauren J. Hartz
 Cameron Thomas Norris                                Jennifer J. Yun
 CONSOVOY MCCARTHY PLLC                               Jenner & Block LLP
 1600 Wilson Blvd, Suite 700                          1099 New York Avenue NW, Suite 900
 Arlington, VA 22209                                  Washington, DC 20001
 703-243-9423                                         Telephone: (202) 637-6327
 will@consovoymccarthy.com                            IBhabha@jenner.com
 mike@consovoymccarthy.com
 cam@consovoymccarthy.com


                                                  2
        3:19-cv-03142-CSB-EIL # 26   Page 3 of 4



                                            William D. Heinz (IL 1176900)
                                            Richard Steinken (IL 3128253)
 Counsel for Plaintiff                      Jenner & Block LLP
                                            353 N. Clark St
                                            Chicago, IL 60654
                                            Telephone: (312) 222-9350
                                            WHeinz@jenner.com

                                            Counsel for Defendants


Dated: September 18, 2019




                                        3
        3:19-cv-03142-CSB-EIL # 26          Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on September 18, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notification of the filing to

the following:

       Cameron Thomas Norris
       William Spencer Consovoy
       John Michael Connolly
       CONSOVOY MCCARTHY PLLC
       Suite 700
       3033 Wilson Blvd
       Arlington, VA 22201
       703-243-9423
       cam@consovoymccarthy.com
       will@consovoymccarthy.com
       mike@consovoymccarthy.com




                                             /s/ Ishan K. Bhabhas

                                             Ishan K. Bhabha
                                             Jenner & Block LLP
                                             1099 New York Avenue NW, Suite 900
                                             Washington, DC 20001
                                             Telephone: (202) 637-6327
                                             Facsimile: (202) 639-6066
                                             IBhabha@jenner.com

                                             Counsel for Defendants




                                                4
